UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-139117 EPAZZ, Inc. (Exact name of registrant as specified in its charter) Illinois 36-4313571 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 309 W. Washington St. Suite 1225 Chicago, IL 60606 (Address of principal executive offices) (312) 955-8161 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes[] No[X] The number of shares of the issuer’s Series A common stock outstanding as of November 21, 2011, was 30,448,294 shares, par value $0.001 per share. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EPAZZ, INC. Consolidated Balance Sheet As of September 30, 2011 and Restated December 31, 2010 September 30, December 31, ASSETS Current Assets Cash $ $ Accounts Receivable Deferred Financing Cost, Current Other Current Assets Total Current Assets Property and Equipment, net Intangible Assets, net Goodwill Prepaid Expense TOTAL ASSETS $ $ LIABILITIES Accounts Payable and Accrued Liabilities $ $ Deferred Revenue Current Portion of Capitalized Lease Current Portion of Long Term Debt Derivative Liability 0 Total Current Liabilities $ $ Loan payable, net of current portion Related Party Loan Payable – Star Financial Other Related Party Loan Payable Capitalized Lease, net of current portion Total Liabilities $ $ STOCKHOLDERS' EQUITY Common stock, Series A, $0.01 par value, 60,000,000 shares authorized, 30,448,294 shares issued and outstanding, Common stock, Series B, $.01 par value 60,000,000 shares authorized, 2,500,000 shares issued and outstanding Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See notes to consolidated financial statements. F-1 EPAZZ, INC. CONSOLIDATED STATEMENT OF OPERATIONS Three and Nine Months Ended September 30, 2011 and 2010 Three Months Ended September 30, Nine Months Ended September 30, Revenue Operating Expenses General and Administrative Depreciation and Amortization Expense Total Operating Expense Operating Profit/(Loss) ) ) Other Income and Expense Derivative Income (Expense) ) 0 ) 0 Interest Income 2 12 28 58 Interest Expense ) Total Other Income and Expense ) Net Income/(Loss) Basic and diluted net loss per common share Weighted average common shares outstanding See notes to consolidated financial statements. F-2 EPAZZ, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended September 30, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income/(Loss) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities Depreciation and Amortization Amortization of Deferred Finance Cost Derivative Income (Expense) 0 Change in Accounts Receivable Change in Other Assets ) ) Change in Accounts Payable and Deferred Revenue ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Property and Equipment - ) Acquisition - ) Net cash used for investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Long Term Debt and Capital Leases $ ) $ ) Repayment of Related Party Loan Payable ) - Proceeds from Loans Payable and Capital Leases Proceeds from Related Party Loan Payable Payment of Deferred Financing Cost ) - Net cash (used for) provided by financing activities $ ) $ NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental Disclosures: Interest paid Non Cash Transactions: Common Stock issued in payment of interest and compensation Purchase of Subsidiary through Notes Payable See notes to consolidated financial statements. F-3 Epazz, Inc. Consolidated Statement of Stockholders’ Equity As of September 30, 2011 Series A Common Stock Series B Common Stock Additional Paid-In Accumulated Total Stockholders Shares Amount Shares Amount Capital Deficit Equity Balance at December 31, 2006 $ ) $ ) Net loss ) ) Balance at December 31, 2007 $ ) $ ) Net loss ) ) Balance at December 31, 2008 $ ) $ ) Net Loss ) ) Shares Issued ) Shares Cancelled ) ) ) Balance at December 31, 2009 $ ) $ ) Stock Issuance Net Income Balance at December 31, 2010 $ ) $ Net Loss $ ) $ ) Balance at September 30, 2011 $ $ $ ) See notes to consolidated financial statements. F-4 EPAZZ, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 NOTE 1 – BASIS OF PRESENTATION AND CONSOLIDATION The accompanying interim financial statements of Epazz, Inc. (“Epazz”), an Illinois corporation, have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Epazz’s Annual Report filed with the SEC on Form 10-K for the year ended December 31, 2010. In June2009, the Financial Accounting Standards Board (“FASB”) established the Accounting Standards Codification (“ASC”) as the source of authoritative GAAP recognized by the FASB. The ASC supersedes all existing U.S. accounting standards; all other accounting literature not included in the ASC (other than Securities and Exchange Commission guidance for publicly-traded companies) is considered non-authoritative. The ASC was effective for interim and annual reporting periods ending after September15, 2009. The adoption of the ASC changed the Company’s references to U.S. GAAP but did not have a material impact on the Company’s consolidated financial statements. Basis of Consolidation The consolidated financial statements include the accounts of Epazz and its subsidiaries. Intercompany transactions and balances have been eliminated. Management Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, as well as certain financial statement disclosures. While management believes that the estimates and assumptions used in the preparation of the financial statements are appropriate, actual results could differ from these estimates. Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit of fifteen years. We evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. All of our intangible assets are subject to amortization. No material impairments of intangible assets have been identified during any of the periods presented. Revenue Recognition All revenue is recognized when persuasive evidence of an arrangement exists, the sale is complete, the price is fixed or determinable and collectability is reasonably assured. Revenue from maintenance arrangements are recorded as deferred revenue and recognized as revenue ratably over the billing coverage period. Reclassifications Certain amounts in the financial statements of the prior year have been reclassified to conform to the presentation of the current year for comparative purposes. F-5 NOTE 2 – GOING CONCERN As of September 30, 2011, Epazz had an accumulated deficit of $1,928,360 and a working capital deficit of $325,699. This creates a substantial doubt as to Epazz's ability to continue as a going concern. Epazz will require substantial additional funding for continuing research and development, obtaining regulatory approval and for the commercialization of its products. Management expects to be able to raise enough funds to meet its working capital requirements through debt and/or equity financing. There is no assurance that Epazz will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to Epazz. The financial statements do not include any adjustments that might be necessary should Epazz be unable to continue as a going concern. NOTE 3 –INTANGIBLE ASSETS Intangible assets consisted of the following at September 30, 2011: Description Life Amount Technology-based intangible assets 15 years $ Less: accumulated amortization ) Intangible assets, net NOTE 4 – LOANS PAYABLE TO RELATED PARTIES During the nine months ended September 30, 2011, Epazz borrowed an additional $85,710 from related parties. As of December 31, 2010, all interest related to related party loans payable was forgiven. Additional interest of $2,153 has been accrued as of September 30, 2011. NOTE 5 – LINE OF CREDIT On June 5, 2007, Epazz obtained a line of credit of $100,000 from a bank. The outstanding balance on the line of credit bears interest at prime plus 4.5% (9.5% at December 31, 2008) and expires on July5, 2010. On June 5, 2010 this line of credit was converted to an unsecured term loan which bears interest at 7% and has a maturity date of June 5, 2014. Payments of $1,050 are due monthly. At September 30, 2011 the balance on this unsecured loan was $93,559. NOTE 6 – CURRENT NOTE PAYABLE On September 23, 2011, Epazz entered into a six month $25,000 note payable agreement with On Deck Capital.Payments of $231 are due daily on the loan.The Company paid total initial fees of $3,322 in connection with the loan, agreed to pay additional fees of $387 per month in servicing fees during the term of the loan and to repay the loan via daily payments of $231.The total payments due on the loan equate to an annual interest rate of 38%. On September 30, 2011, the balance of this loan is $23,450. On June 28, 2011, Epazz entered into a nine month $37,500 convertible note payable agreement with Asher Enterprises, Inc. (“Asher”).Principal and interest of 8% is due on March 30, 2012.On September 30, 2011, the balance of this loan is $37,500.The convertible note provides Asher the right to convert the outstanding balance (including accrued and unpaid interest) of such convertible note into shares of the Company’s common stock at a conversion price equal to 59% of the average of the five lowest trading prices of the Company’s common stock during the ten trading days prior to such conversion date, at any time after the expiration of 180 days from the date such convertible note was issued. On June 28, 2011, the Company sold Asher an additional 8% Convertible Note in the amount of $37,500 on substantially similar terms as the convertible note described above, except that the maturity date of such note was March 30, 2012. On January 1, 2011, Epazz entered into a nine month $14,400 loan payable agreement with MB Financial.Payments and interest of 13% are due monthly until the note is paid in full.On September 30, 2011, the balance of this loan is $1,011. NOTE 7 – LONG-TERM NOTES PAYABLE On June 4, 2008, the Company issued a note payable in the amount of $296,103 due to Star Financial Corporation, which is owned by Fay Passley, the mother of our Chief Executive Officer, Shaun Passley, which has since been amended (the “June 2008 Note”, as amended from time to time).The loan is unsecured and bears interest at 10%, with annual payments of principal and interest in the amount of $106,951, originally due and payable beginning on December 1, 2009 and a maturity date of June 4, 2013. In April 2010, Star Financial, agreed to modify the repayment terms of the June 2008 Note (as defined above), to provide for $100,000 to be due on August 1, 2011, $100,000 to be due on August 1, 2012, and the remaining balance of the June 2008 Note to be due on August 1, 2013 in return for junior lien on the Company’s assets. In connection with the loan, the Company paid $14,100 (5%) in financing costs that are being amortized over the life of the loan using the effective interest method.The majority of the funds borrowed pursuant to the June 2008 Note were used to pay the seller the $210,000 payment in connection with the purchase of DFI and PRMI, as described below. F-6 As part of the acquisition of Desk Flex, Inc., an Illinois corporation (“DFI”), and Professional Resource Management, Inc., an Illinois corporation (“PRMI”) on June 18, 2008, Epazz provided a 7% promissory note in the amount of $225,000. The promissory note bears interest at the rate of 7% per annum, and all past-due principal and interest bear interest at the rate of twelve percent (12%) per annum until paid in full. The principal amount of the note was due on June 18, 2011. The note was payable in monthly installments of $6,947 until such time as this Note was paid in full. Additionally, Epazz agreed to secure the payment of the note with a security interest over all of the tangible and intangible assets of DFI and PRMI, and the outstanding stock of both companies until the note is repaid. As of September 30, 2011 this note has been paid in full As part of the purchase of the AutoHire software product, Epazz provided a non-interest bearing promissory note in the amount of $50,000. The note was payable in monthly installments of $416 beginning May 5, 2010. As of September 30, 2011 this note has been paid in full. NOTE 8 – LEASE OBLIGATIONS As part of the purchase of the AutoHire software product and associated assets acquired, the Company entered into two separate capital lease agreements. The first lease calls for monthly lease payments of $2,238 with two months paid in advance and the remaining payments over 46 months. The second lease calls for monthly lease payments of $2,221 for 36 months. Future minimum lease payments are as follows: Twelve months ended September 30 $ Total $ NOTE9 – ACQUISITION Effective February 1, 2010, the Company entered into a Software Product Asset Purchase Agreement (the “Software Rights Agreement”) with Igenti, Inc., a Florida corporation (“Igenti”) to acquire the rights to Igenti’s AutoHire software, domain names, permits, customers, contracts, know-how, equipment, software programs, receivables totaling approximately $10,000 and the intellectual property of Igenti associated therewith (the “AutoHire Software”). The Company did not purchase or assume any of Igenti’s liabilities in connection with the Software Rights Agreement. The purchase price for the AutoHire Software was $170,000 payable as follows: 1) $120,000 in cash at the closing (which occurred February 1, 2010); and 2) $50,000 in the form of a promissory note (the “Igenti Note). The Igenti Note does not bear interest and is payable in monthly installments of $416.67 per month beginning May 5, 2010, and ending May 5, 2012 (the “Maturity Date”), at which time the remaining amount of the Igenti Note, $39,999.92 is due and payable. The payment of the Igenti Note is secured by all of the subscription agreements of customers relating to the AutoHire Software entered into prior to February 1, 2010. Igenti also guaranteed the Company that the Company will receive at least $173,700 (the “Guaranteed Amount”) in subscription cash receipts from the AutoHire Software during the year ending February 1, 2011, whichGuaranteed Amount was received. In connection with the Software Rights Agreement, the Company also entered into a Consulting Agreement and Non-Compete Agreement (the “Consulting Agreement”) with the owner of Igenti, Jim McArdle. Pursuant to the Consulting Agreement, we agreed to engage Mr. McArdle as a consultant in connection with the AutoHire Software for a period of six months following the closing of the Software Rights Agreement at the rate of $2,962.70 per month, and Mr. McArdle agreed to provide consulting services for us. We terminated the Consulting Agreement prior to the expiration of six months from the effective date of the Software Rights Agreement, which agreement can be cancelled for any reason, we agreed to pay Mr. McArdle $5,925.40 in one lump sum. Pursuant to the Consulting Agreement, Mr. McArdle agreed to not compete with the Company or our products anywhere in the nation for a period of two years following the closing of the Software Rights Agreement. NOTE 10 – CONVERTIBLE DEBT On May 27, 2011 the Company issued a convertible debt totaling $50,000. On June 28, 2011, the Company issued and additional Convertible Note in the amount of $37,500.The Convertible debt bears a rate of 8.0% simple interest per annum. The principal and accrued unpaid interest shall be due and payable on February 28, 2012. The "Variable Conversion Price" shall mean 59% multiplied by the Market Price (as defined herein) (representing a discount rate of 41%). “Market Price” means the average of the lowest five (5) Trading Prices (as defined below) for the Common Stock during the ten (10) Trading Day period ending on the latest complete Trading Day prior to the Conversion Date. The following table illustrates the carrying value of the convertible debt: September 30, 2011 December 31, 2010 Convertible Note $ $
